Conviction is for selling intoxicating liquor. Punishment is two years in the penitentiary.
The alleged purchaser makes out a case for the State. He is supported to some extent by the officer who saw him and appellant together, witnessed their movements, and found the whisky in possession of the purchaser a few minutes after the sale is claimed to have been made by him. Appellant denied in toto the transaction. The jury settled this issue for the State.
No bills of exception are found in the record, and no complaint is made of the court's charge.
The judgment is affirmed.
Affirmed. *Page 70